PER CURIAM.
Except in a case specified in subdivision 3 of section 888 of the Code of Civil Procedure, an application for a commission to take the deposition of a witness without the state “must be granted, upon satisfactory proof of the facts authorizing it, unless the court or judge has reason to believe, that the application is not made in good faith.” Section 889, Code of Civil Procedure; Oakes v. Riter, 118 App. Div. 772, 103 N. Y. Supp. 849. Laches furnishes sufficient reason to deny a stay of the trial of the action pending a *1105return of the commission, but is not of itself sufficient to justify a denial of the motion for a commission.
The order of September 4, 1912, is reversed, with $10 costs and disbursements, and the motion granted.